Name: Commission Regulation (EC) NoÃ 1988/2004 of 18 November 2004 repealing Regulation (EC) NoÃ 1501/2004 of 24 August 2004 prohibiting fishing for northern prawn by vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: fisheries;  organisation of the legal system;  Europe;  maritime and inland waterway transport;  EU institutions and European civil service; NA
 Date Published: nan

 20.11.2004 EN Official Journal of the European Union L 344/4 COMMISSION REGULATION (EC) No 1988/2004 of 18 November 2004 repealing Regulation (EC) No 1501/2004 of 24 August 2004 prohibiting fishing for northern prawn by vessels flying the flag of Sweden THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (1), and in particular Article 21(3) thereof, Whereas: (1) Commission Regulation (EC) No 1501/2004 (2) prohibits fishing for northern prawn in Norwegian waters south of 62 ° 00 N by vessels flying the flag of Sweden or registered in Sweden. (2) Following a transfer of fishing opportunities, the quota available for Sweden is no longer exhausted. Consequently, fishing for northern prawn in Norwegian waters south of 62 ° 00 N by vessels flying the flag of Sweden or registered in Sweden should be authorised. Commission Regulation (EC) No 1501/2004 should therefore be repealed, HAS ADOPTED THIS REGULATION: Article 1 Commission Regulation (EC) No 1501/2004 is hereby repealed. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 October 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 2004. For the Commission JÃ ¶rgen HOLMQUIST Director-General for Fisheries (1) OJ L 261, 20.10.1993, p. 1. Regulation as last modified by Regulation (EC) No 1954/2003 (OJ L 289, 7.11.2003, p. 13). (2) OJ L 275, 25.8.2004, p. 13.